OPINION
On June 25, 1954, the city of Cleveland filed with the commission a complaint and petition herein which asked for an annual reduction of not less than $12,000,000.00 in the existing intrastate rates and charges of The Ohio Bell Telephone Company. A number of other cities joined in this complaint and petition.
At the time said petition was filed there was also pending the application for authority to increase rates filed on December 18, 1953 by The Ohio Bell Telephone Company. Said application was designated as Case No. 24517 on the commission’s docket.
*570After holding a preliminary hearing on the status of the complaint and petition herein, the commission consolidated this matter with Case No. 24517 for the purposes of hearing only. Such hearings were resumed on June 28, 1954, and continued from time to time thereafter, the final argument being concluded and the respective briefs submitted as of October 15, 1954.
On this 30th day of December, 1954, the commission by order granted with some modification the authority sought by The Ohio Bell Telephone Company to increase rates in Case No. 24517 (56 0.0. 288). In view of this order and the finding therein which findings are adopted herein-this complaint and petition should be denied.
It is, therefore, ordered that the complaint and petition be dismissed.
MARTIN and WINTER, commissioners, concurring.